Name: Council Regulation (EEC) No 1700/85 of 19 June 1985 on the import system applicable in 1985 to products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries which are not members of GATT
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  trade policy
 Date Published: nan

 No L 163/ 14 Official Journal of the European Communities 22. 6 . 85 COUNCIL REGULATION (EEC) No 1700/85 of 19 June 1985 on the import system applicable in 1985 to products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries which are not members of GATT the Council ; whereas, accordingly, a quota of 300 000 tonnes should be fixed for 1985, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 to 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and amend ­ ing Regulation (EEC) No 950/68 on the Common Customs Tariff ('), and in particular Article 1 (d) thereof, Having regard to the proposal from the Commission , Whereas the quantities of manioc which may be exported to the Community in respect of 1983 by third countries which are not members of GATT under a levy of 6 % ad valorem amount to 370 000 tonnes ; Whereas the quantities of manioc imported in 1983 have been appreciably lower than the quota fixed by HAS ADOPTED THIS REGULATION : Article 1 For 1985 for the products falling within subheading 07.03 A of the Common Customs Tariff  manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes  the import levy fixed at a maximum of 6 % ad valorem shall be limited to 300 000 tonnes for third countries of origin which are not members of GATT. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1985. For the Council The President G. ANDREOTTI (') OJ No L 72, 18 . 3 . 1983 , p. 3 .